Citation Nr: 0303580	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the veteran contends that he filed a 
claim for service connection for a neck and low back disorder 
immediately after service but heard no response from the RO.  
The claims file indicates that in January 1947 and August 
1947, the veteran only filed for service connection for 
malaria, nervousness, and dental treatment.  There is no 
suggestion in the claims file that the veteran filed a claim 
for service connection for a neck and low back disorder 
during that period.  


FINDINGS OF FACT

1.  By an unappealed October 1993 decision, the RO decided 
that the veteran did not submit new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, which included the neck disorder.

2.  Some evidence received subsequent to the October 1993 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for a neck and low back disorder. 

3.  There is satisfactory evidence that the veteran sustained 
injuries to his neck and low back in combat, as the evidence 
is consistent with the circumstances, conditions, or 
hardships of his service, but there is clear and convincing 
evidence that shows that the veteran's currently diagnosed 
neck and low back disorders are not related to an incident of 
combat service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a neck disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.159, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.159, 20.302, 20.1103 (2002).

3.  A neck disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d) (2002).

4.  A low back disorder was not incurred in active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  In correspondence dated in April 2001, the RO 
provided the veteran with notice of the VCAA and VA's duties 
thereunder.  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.  
In correspondence dated in May 2000 and April 2001, the RO 
informed the veteran that he needed to submit new and 
material evidence to reopen his claims.  The RO provided the 
veteran with a copy of the June 2001 rating decision and July 
2002 Statement of the Case (SOC).  The July 2002 SOC provided 
the veteran with notice of the new law and regulation (38 
U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002)) pertaining to disallowed claims.  The RO erroneously 
applied the new law and regulation to the instant claims.  
The change in the law only pertains to claims filed on or 
after August 29, 2001 and the veteran filed his claim in May 
2000.  No due process concerns are implicated as the veteran 
was previously provided with notice of what evidence was 
needed to reopen his claims.  Moreover, regardless of the 
RO's action, the Board is required to make its own 
determination as to whether new and material evidence has 
been submitted to reopen the claims.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  As such, the Board will apply the 
appropriate law and regulation.  No further notification 
requirements appear to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Although not required by the VCAA with respect to new and 
material evidence claims, the RO afforded the veteran VA 
examinations in May 2000 and June 2002 and obtained a nexus 
opinion on the question of the etiology of the veteran's neck 
and low back disorders.  The RO retrieved VA treatment 
records.  The RO also afforded the veteran a personal hearing 
before a Decision Review Officer in April 
2002 and a videoconference hearing before the undersigned in 
November 2002.  The requirements under the law as pertains to 
new and material evidence claims have been met, and the Board 
will proceed with appellate review.  




New and Material Evidence

A review of the claims file reveals that the claims for 
service connection for a neck disorder and low back disorder 
were most previously denied by an October 1993 rating 
decision on the basis that no new and material evidence had 
been submitted. 
The Board notes that the issue was described generally as a 
"back condition," but a review of the "reasons and bases" 
as well as the way in which the issue had been  described in 
prior denials, indicates that the October 1993 denial 
included consideration of the claimed neck disorder.  The RO 
mailed a copy of the decision to the veteran in November 
1993.  The RO enclosed VA Form 4107 which explained in detail 
the veteran's procedural and appeal rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).  In a May 2000 statement, the veteran indicated that 
he wanted to reopen his neck and low back claims.  By a June 
2001 rating decision, the RO found that no new and material 
evidence had been submitted.  

Evidence associated with the claims file prior to the RO's 
October 1993 decision follows.  Service medical records 
showed that the veteran's January 1943 induction examination 
report was negative for musculoskeletal defects associated 
with the neck and low back.  The veteran was seen in May 1944 
for complaints of a sprained back that occurred the day 
before.  He complained of tenderness on the left side of his 
back.  It was noted that a functional test was negative.  The 
veteran was seen in September 1944 for genitourinary 
complaints and back pain.  He was referred to the 
genitourinary clinic.  Another September 1944 record noted 
that the veteran complained of dull aching pain in the low 
back that had been present for the past two months.  A 
genitourinary examination was conducted.  The November 1945 
separation examination report noted no neck and back defects.  
The December 1946 separation examination report noted that 
the veteran was diagnosed with malaria in December 1944 and 
that he suffered a recurrence of the disease in February 
1945.  The report noted no musculoskeletal defects associated 
with the neck and back. 

The DD Form 214s showed that the veteran was awarded the 
Combat Infantryman Badge and Philippine Liberation Ribbon 
with one bronze star.  He participated in campaigns in New 
Guinea, Leyte, and Luzon.

Des Moines VA Medical Center treatment records dated in 
August 1947 and April 1953 were negative for complaints of a 
neck and low back disorder.  VA treatment records dated from 
July 1977 to August 1982 showed that the veteran was seen in 
July 1977 for complaints of left elbow pain, during which 
time he also complained of an occasional burning sensation 
along the left side of his neck.  A January 1982 record noted 
probable degenerative joint disease in the neck.  A May 1982 
record noted that the veteran complained of a sore neck from 
an old injury.  The veteran was seen in June 1982 for 
complaints of chronic low back and neck pain.  The impression 
was mild degenerative arthritis of the cervical and lumbar 
spine.  A June 1982 impression of an x-ray of the cervical 
spine was mild degenerative changes with some hypertrophic 
lipping.  No impression of a lumbosacral spine x-ray was 
provided but degenerative changes were noted.

In a May 1982 statement, the veteran indicated that he 
slipped and fell in the mud and injured his back and neck on 
the island of Leyte in approximately 1944.  He reported a 
history of back pain since his discharge.  Around 1956, he 
began to see Dr. F.E.T.  He related that his back really 
started to bother him around 1977 and that Dr. Z. placed him 
on Motrin for arthritis.  In a September 1982 statement, 
R.E.L. indicated that he met the veteran in the fall of 1943 
in New Guinea and toured with him until he left the Luzon, 
Philippine area.  R.E.L. noted that he was with the veteran 
when he fell with the base plate that he was carrying.  The 
veteran submitted a statement to Senator C.E.G. in October 
1982 in which he related the same complaints.  In the April 
1983 Notice of Disagreement, the veteran for the first time 
maintained that he fell when he passed out from malaria and 
an extremely high fever.  

In an August 1984 statement, J.P.C. related that during the 
period of the veteran's initial claim, the veteran asked him 
to ask Dr. F.E.T.-who was then part of Des Moines VA Medical 
Center-if he remembered treating the veteran in his private 
practice on a continuing basis for his neck problems.  J.P.C. 
claimed that Dr. F.E.T. confirmed that he treated the veteran 
for a neck problem a number of times over the years.  J.P.C. 
further claimed that Dr. F.E.T. was unable to procure the 
exact dates of treatment because the records from the office 
were destroyed a short time after he left private practice.  
J.P.C. added that Dr. F.E.T. had since passed away.  In an 
August 1984 statement, the veteran noted that J.P.C. was an 
employee at the VA Medical Center.  J.P.C. provided another 
statement in September 1993, in which he noted that the 
veteran was seen and treated by Dr. F.E.T. during his career 
at the VA Medical Center.  In an August 1984 statement, the 
veteran's wife related that the veteran injured his neck and 
back during service in the Leyte conflict.   She contended 
that the veteran had had almost continuous pain since the 
early 1950s and had seen Dr. F.E.T. numerous times until his 
retirement.

By a June 1982 rating decision, the RO originally denied 
service connection for a neck and low back disorder on the 
basis that the complaints of low back pain was acute and 
transitory in the absence of post-service medical records 
showing continuity of treatment.  Also, no complaints of neck 
pain were shown in service.  The June 1982, August 1982, and 
January 1983 rating decisions continued the denial.  By a 
June 1984 decision, the Board denied service connection on 
the basis that there were no residuals of a back injury 
demonstrated in service and arthritis of the cervical and 
lumbar spine first demonstrated many years after separation 
from service.  An August 1984 rating decision continued the 
denial.  Lastly, in October 1993, the RO decided that the 
veteran had submitted new but not material evidence.

The Board notes that the Colvin test has been replaced by the 
Hodge test.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
Thus, the veteran no longer has to present new and material 
evidence that will change the outcome of the decision.  Under 
Hodge, the veteran need only present new and material 
evidence that ought to be considered in order to fairly 
decide the merits of the claim.  The Board finds that some 
evidence submitted after the October 1993 RO rating decision 
is new and material.

Evidence associated with the claims file after the RO's 
October 1993 decision follows.  The RO returned letters to 
the veteran which were duplicates of letters previously 
submitted.  Some VA treatment records dated from August 1947 
to April 2002 received in June 2000 and May 2002 are 
duplicative.  Other treatment records are cumulative or 
redundant of records previously submitted that show current 
diagnoses of the claimed disorders.  Statements provided by 
the veteran, testimony presented before a Decision Review 
Officer in April 2002, and testimony presented at a Board 
videoconference hearing in November 2002, are cumulative or 
redundant of statements previously made with exception to the 
added claim that the veteran was also "under enemy fire" 
when he fell and injured his neck and back.  He also for the 
first time claimed that he was treated by a chiropractor 
before he met Dr. F.E.T., but that he too was deceased.  

Other post-1993 evidence included the May 2000 VA examination 
report which noted a diagnosis of degenerative arthritis, 
multiple joints, particularly the spine, lumbar, cervical and 
hips and knees, moderately disabling, but unrelated to the 
veteran's service experience.  The report is new and material 
evidence as it bears directly on the question of whether any 
currently diagnosed neck and low back disorder is related to 
an incident of service.  Lastly, the June 2002 VA examination 
report noted an assessment of a neck and low back disorder 
that was not of traumatic origin.  This report is new and 
material evidence as it bears directly on the question of 
whether any currently diagnosed neck and back disorder is 
related to an incident of service.  Accordingly, having 
determined that new and material evidence has been submitted, 
the claims are reopened and the Board will proceed to 
evaluate the merits of the claims on the basis of all 
evidence of record after ensuring that the duty to assist the 
veteran has been satisfied.


VCAA revisited

After further review of the evidence, the Board finds that 
the requirements under the VCAA have been substantially met.  
The Board incorporates by reference the previous discussion 
on the RO's compliance with the VCAA.  In addition, the Board 
notes that since the RO found that no new and material 
evidence had been presented, the RO did not adjudicate the 
veteran's claims on the merits.  The Board finds that there 
is no prejudice to the veteran in the Board's initial merits 
consideration.  The veteran has knowledge of the laws and 
regulations pertaining to service connection as he was 
provided with a copy of the July 2002 SOC.  Based on the 
foregoing, the Board concludes that the duty to notify and 
duty to assist have been satisfied, and the Board will 
proceed with appellate review.  


Service Connection 

The veteran has provided statements, presented testimony, and 
submitted lay statements that he sustained injuries to his 
neck and back when he fell while carrying a base plate.  In 
latter statements, he maintains that he was weakened by 
malaria and "under enemy fire" which caused him to fall.  
It is notable that service medical records show that the 
veteran was diagnosed with malaria in December 1944 and that 
he suffered a recurrence of the disease in February 1945.  As 
such, the evidence tends to show that the veteran did not 
have malaria when he sprained his back in May 1944.   
Nevertheless, service medical records show that the veteran 
was seen in May 1944 for complaints of a sprained back and 
service records show that the veteran was awarded service 
medals indicative of combat service. Therefore, the Board 
finds that the veteran has presented satisfactory evidence 
that he sustained injuries to his neck and back during a 
combat-related incident, as this evidence is consistent with 
the circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  The Board, however, finds that 
there is clear and convincing evidence that rebuts the 
presumption of service connection.  Id.  

The June 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted assessments of 
advanced degenerative arthritis of the cervical and lumbar 
spine and degenerative disk disease of the cervical and 
lumbar 
spine.  The examiner commented that the veteran apparently 
had an incident in which he fell carrying a mortar plate 
during service and that it was most likely that this incident 
caused some temporary symptoms.  He noted that at the time of 
the veteran's discharge, there were no persistent complaints 
of neck or back difficulties and no pattern of care from the 
time of discharge to show a continued neck or back 
condition.  The examiner noted that the veteran's arthritis 
was throughout the entire spinal region and that the current 
objective findings were that of arthritis and degenerative 
joint disease that were more consistent with the aging 
process.  

The veteran maintains that he consistently sought treatment 
for his neck and low back between his discharge from service 
and 1977/1982-the years in which the earliest post-service 
medical records first document complaints of neck and low 
back pain.  The medical records, however, are unavailable.  
There remains a significant gap between the veteran's 
discharge from service and documented complaints of neck and 
low back pain.  Thus, more weight is placed on a medical 
opinion on the etiology of the currently diagnosed neck and 
low back disorders in the absence of medical records that 
demonstrate post-service continuity of symptoms.  While the 
veteran is competent to describe his subjective symptoms and 
the individuals who submitted statements are competent to 
describe what they observed, they have not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
the June 2002 VA examiner's opinion that the degenerative 
changes shown on examination are attributable to the aging 
process.  Accordingly, given competent unfavorable medical 
evidence that meets the enhanced standard of 38 U.S.C.A. § 
1154(b), it must be concluded that any injuries the veteran 
sustained to his neck and low back during a combat-related 
incident in service, were acute and transitory and resolved 
without chronic residual disability.   







ORDER

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

